Case 1:21-cv-00436-HYJ-RSK ECF No.9, PagelD.48 Filed 06/14/21 Page1of1

Case 1:21-cv-00436-HYJ-RSK ECF No. 5

AO oy 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)

PagelD.44 Filed 05/27/21 Page 4 of 4

 

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Kayln Brock and
Kendra Deyarmond

Case No. 1:21-cv-00436
Hon. Hala Y. Jarbou [-|

TO: Michigan State University

‘ ADDRESS: Office of the General Counsel

Michigan State University, et al.

426 Auditorium Road, Room 494
East Lansing, MI 48824

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to serve
upon plaintiff, an answer to the attached conplaint or a motion
undsy, Rule 12 of the Federal Rules of Civil Procedure within

days after service of this summons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

Manvir S. Grewal, Sr. (P48082)
Grewal Law PLLC

2290 Science Parkway
Okemos, Ml 48864
517-393-3000

CLERK OF COURT

 

May 27, 2021

Dy: Deputy Clerk Date

 

PROOF OF SERVICE

~& 202-1
This summons for Michigan State | Jniversity was received by me on he eee
name of individual tile, any fe,

[_]I personally served the summons on the individual at

 

on

 

(aaiey

[_]1 left the summons at the individual’s residence or usual place of abode with

of suitable age and discretion who resides there, on

Gf served the summons on

of process on behalf of Mm (Chasen

([JI returned the summons unexecuted because

(place where served)

, a person

 

(name)

, and mailed a copy to the individual’s last known address.

(date)

Mwelinrte Beanrine Exec. Ass7:

(name of individual) _)

Strte University

(name of organization)

, who is designated by law to accept service

on b- 7-202 2f
Cg (date)

 

[Other rapecigy

 

g.40

I declare under the penalty of perjury that this information is true.
Date: lb = Fi “|

Additional information regarding attempted service, etc.:

My fees are $ for travel and $

  
   

total of $ 34. 7 O .

“Server s signature

germ Vkarveran faces Solved
ae

Server's printed name and litle

 

Sener'’s address
